  Case 17-21823         Doc 37     Filed 10/29/18 Entered 10/29/18 09:10:14              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21823
         ANGELINE ANNETTE MARSHALL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/21/2017.

         2) The plan was confirmed on 09/26/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/17/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-21823            Doc 37        Filed 10/29/18 Entered 10/29/18 09:10:14                     Desc Main
                                           Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                   $3,535.40
         Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                          $3,535.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $2,795.44
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $168.20
    Other                                                                         $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $2,985.40

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
Alliance Laboratory Physicians LTD    Unsecured          17.50           NA              NA            0.00       0.00
AMERICAN MEDICAL COLLECTION Unsecured                   143.37           NA              NA            0.00       0.00
AMITA HEALTH ADVENTIST MEDICA Unsecured              4,103.35            NA              NA            0.00       0.00
CHECK INTO CASH INC                   Unsecured      2,035.91         926.35          926.35           0.00       0.00
CHICAGO CARDIOLOGY INSTITUTE Unsecured                  692.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE                     Unsecured           0.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT            Unsecured          23.22           NA              NA            0.00       0.00
CVS Pharmacy                          Unsecured           0.00           NA              NA            0.00       0.00
DR PHILLIP CACIOPPO                   Unsecured         108.64           NA              NA            0.00       0.00
HARRIS                                Unsecured         109.00           NA              NA            0.00       0.00
HARRIS AND HARRIS                     Unsecured         109.39           NA              NA            0.00       0.00
HHRG                                  Unsecured      1,006.00            NA              NA            0.00       0.00
KEYNOTE CONSULTING                    Unsecured         532.00        532.40          532.40           0.00       0.00
LVNV FUNDING                          Unsecured         735.37        795.10          795.10           0.00       0.00
LVNV FUNDING                          Unsecured            NA         489.04          489.04           0.00       0.00
LVNV FUNDING                          Unsecured            NA         264.43          264.43           0.00       0.00
LVNV FUNDING                          Unsecured            NA       1,170.77        1,170.77           0.00       0.00
LVNV FUNDING                          Unsecured            NA         668.51          668.51           0.00       0.00
LVNV FUNDING                          Unsecured            NA         639.96          639.96           0.00       0.00
LVNV FUNDING                          Unsecured            NA         171.56          171.56           0.00       0.00
MIDWEST EMERGENCY ASSOCIATES Unsecured                  218.00      1,006.00        1,006.00           0.00       0.00
MIDWEST INTERNAL MEDICINE             Unsecured          40.86           NA              NA            0.00       0.00
MIRAMED REVENUE GROUP                 Unsecured          35.00           NA              NA            0.00       0.00
NORTHWEST COMMUNITY HEALTHC Unsecured                   834.15           NA              NA            0.00       0.00
Northwest Radiology Associates        Unsecured          31.93           NA              NA            0.00       0.00
ONCOAS09                              Unsecured          31.93           NA              NA            0.00       0.00
PYOD LLC                              Unsecured            NA       1,379.76        1,379.76           0.00       0.00
PYOD LLC                              Unsecured            NA         882.35          882.35           0.00       0.00
Radiological Consultants Of Woodstock Unsecured          56.53           NA              NA            0.00       0.00
SANTANDER CONSUMER USA                Secured        8,600.00       9,075.00        8,600.00        343.26     206.74
SANTANDER CONSUMER USA                Unsecured      8,928.00       8,828.76        9,303.76           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-21823         Doc 37      Filed 10/29/18 Entered 10/29/18 09:10:14                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,600.00            $343.26           $206.74
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,600.00            $343.26           $206.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,229.99                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,985.40
         Disbursements to Creditors                               $550.00

TOTAL DISBURSEMENTS :                                                                        $3,535.40


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
